Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 11-1787

                                SANDY BAEZ,

                         Plaintiff, Appellant,

                                      v.

                          MR. CONNELLY, ET AL,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]



                                   Before

                        Lynch, Chief Judge,
               Torruella and Howard, Circuit Judges.



     Sandy Baez on brief pro se.
     Ly T. Chin, Assistant U.S. Attorney, and Peter F. Neronha,
United States Attorney, on brief for appellee.



                              April 19, 2012
           Per Curiam. After a thorough review of the record and of

the parties' submissions, we vacate the district court's dismissal

without prejudice of the claims against defendant/appellee John

Kleczkowski ("Kleczkowski") in his individual capacity and remand

the matter for further proceedings.          In all other respects, the

judgment of the district court is affirmed.

           We find no error in the district court's dismissal of the

claims against defendants/appellees Michael Naylor ("Naylor") and

Anthony Cardello ("Cardello") in their individual capacities.           For

the reasons set out in the district court's Memorandum and Order

dated June 16, 2011, the claim by the plaintiff/appellant, Sandy

Baez ("Baez"), that Naylor used excessive force against him while

transporting him is barred under Heck v. Humphrey, 512 U.S. 477

(1994). For the same reason, the related claim against Cardello is

also barred under Heck.       The claim that Naylor violated Baez's

civil rights by failing to read his rights to him pursuant to

Miranda v. Arizona, 384 U.S. 436 (1966), is not cognizable under

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).                See

Chavez v. Martinez, 538 U.S. 760, 772 (2003).                There is no

authority for Baez's suggestion that Naylor's alleged violation of

procedure violated Baez's constitutional rights or that it provides

a basis for a Bivens claim.

           We also find no error in the district court's dismissal

with   prejudice   of   the   claims     against   Naylor,   Cardello   and


                                   -2-
Kleczkowski in their official capacities.   Those claims are barred

by principles of sovereign immunity. See McCloskey v. Mueller, 446

F.3d 262, 271-72 (1st Cir. 2006).

          The court did err in dismissing without prejudice the

claims against Kleczkowski in his individual capacity.     While we

agree with the district court's conclusion that Baez did not

accomplish service of process with respect to Kleczkowski, we note

that at the time the U.S. Marshal's Service was attempting to

effect service of process on Baez's behalf pursuant to 28 U.S.C. §

1915(d) and Fed. R. Civ. P. 4(c)(3), the case was pending in the

U.S. District Court for the District of Columbia.      Accordingly,

Baez (through the U.S. Marshal's Service) may have been permitted

to attempt service of process pursuant to District of Columbia law.

See Fed. R. Civ. P. 4(e)(1).   It appears that service of process

was attempted pursuant to D.C. R. Civ. P. 4(c)(3), which provides

as follows:

          [S]ervice also may be effected by mailing a
          copy of the summons, complaint and initial
          order to the person to be served by registered
          or certified mail, return receipt requested.

It appears, however, that the return of service was incomplete

under the District of Columbia Rule.   The rule further provides:

          If service is made by registered or certified
          mail under paragraph (c)(3) of the Rule, the
          return shall be accompanied by the signed
          receipt attached to an affidavit which shall
          specifically state the caption and number of
          the case; the name and address of the person
          who posted the registered or certified letter;

                                -3-
            the fact that such letter contained a summons,
            a copy of the complaint and the initial order
            setting the case for an Initial Scheduling
            Conference; and, if the return receipt does
            not purport to be signed by the party named in
            the summons, then specific facts from which
            the Court can determine that the person who
            signed the receipt meets the appropriate
            qualifications for receipt of process set out
            in subdivisions (e) through (j) of the Rule.

D.C. R. Civ. P. 4(l)(2).          The signature on Kleczkowski's signed

return receipt is illegible and does not indicate whether it was

signed by Kleczkowski personally or by an authorized agent.                Baez

did not proffer "specific facts from which the Court [could]

determine    that    the   person   who   signed   the   receipt   [met]      the

appropriate qualifications for receipt of process[.]" Without such

a proffer, it appears that service of process on Kleczkowski was

not perfected.

            Nevertheless, we conclude that Baez showed good cause for

his failure to effect timely service on Kleczkowski and that the

district court therefore was required to extend the period for

service of process.        See Fed. R. Civ. P. 4(m).     On this record and

without some further explanation, we do not think the district

court should have required Baez -- a prisoner -- to provide the

home addresses of the federal law enforcement agents who arrested

him.   A prisoner may not have access to an arresting officer's

residential address; serious security concerns might arise if a

prisoner    were    able   to   obtain    that   information.      It   may   be

reasonable to require a prisoner to provide a business address for

                                     -4-
a law enforcement officer, and Baez did that.               That should have

been sufficient.       With Kleczkowski's full name and his business

address, it would seem that the U.S. Marshal's Service likely would

have been able to accomplish service of process pursuant to Rule

4(e)(2)(A) if the district court had directed the Service to make

further attempts.       If the Marshal's Service had been unable to

serve Kleczkowski personally pursuant to Rule 4(e)(2)(A), a deputy

U.S. Marshal could have requested a home address for Kleczkowski

from the local Drug Enforcement Agency ("DEA") headquarters in

order   to   attempt   service   pursuant    to    Rule    4(e)(2)(B).   The

Marshal's Service might even have attempted to obtain a waiver of

service from Kleczkowski pursuant to Fed. R. Civ. P. 4(d).               The

district court abused its discretion when it placed the onus on the

prisoner     for   providing   the   defendants'    home    addresses.   See

Laurence v. Hall, 551 F.3d at 94 ("[A] plaintiff proceeding [in

forma pauperis] shows good cause [for failing to effect timely

service of process] when either the district court or the United

States Marshals Service fails to fulfill its obligations under

section 1915(d) and Rule 4(c)(3).").

             Finally, we conclude that the district court did not

abuse its discretion in refusing to extend the time for service of

process on defendants Connelly and McNutty.           Baez did not provide

a first name for either defendant and provided two different

spellings for each last name.        He first told the court that McNutty


                                      -5-
was a DEA agent and that Connelly worked for the Warwick, Rhode

Island Police     Department;       he   later    told   the   court    that   both

individuals     worked   for   the       Providence,     Rhode   Island    Police

Department.   This information was not sufficient to allow the U.S.

Marshal's Service to complete service of process.                      We take no

position on whether our analysis would have been different had Baez

requested preliminary discovery in order to obtain more identifying

information for these two defendants and had the district court

denied the request.

          The     judgment     in    favor       of   defendant/appellee       John

Kleczkowski in his individual capacity is vacated and the case is

remanded for further proceedings consistent with this Opinion.                  In

all other respects, the judgment of the district court is affirmed.




                                         -6-